Order issued September b          , 2012




                                                In The
                                    Qiourt of Appeals
                         llitftb, 1llistrict of wexas at mallas
                                        No. 05-12-00737-CR


                 EX PARTE RENE CONTRERAS HERNANDEZ, Appellant


                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                            Trial Court Cause No. MC11-B0989


                                           ORDER

        By order dated June 12, 2012, the Court ordered the Dallas County Clerk to file a

supplemental record containing copies of appellant's application for writ of habeas corpus, filed in

the trial court on or about June 6, 2011, and the trial court's written order denying relief, signed on

or about March 20, 2012. The Dallas County Clerk has filed a supplemental record containing the

trial court's June 21, 2012 supplemental order and findings of fact and conclusions of law, but

neither of the requested documents has been filed into the appellate record.

        Accordingly, we ORDER the Dallas County Clerk to file, within FOURTEEN DAYS of

the date of this order, either a supplemental clerk's record containing copies of the application for

writ of habeas corpus and order denying relief or else a letter stating that the application for writ of

habeas corpus and order denying relief are not within the Dallas County Clerk's possession.

        We DIRECT the Clerk ofthis Court to send copies of this order, by electronic transmission,
to the following:

       John Warren, Dallas County Clerk;
       The Dallas County Clerk, Criminal Records Division;
       Counsel for all parties.




                                            -2-